Title: To James Madison from William Jarvis, 25 October 1802 (Abstract)
From: Jarvis, William
To: Madison, James


25 October 1802, Lisbon. Last wrote on 15 Oct. enclosing a copy of a 30 Sept. letter from Gavino and his own 14 Oct. note to the Portuguese government. Encloses Portuguese reply. “I am very sorry it was not given in season to enable us generally to profit by the explanation, but I am inclined to think that the delay was intended to prevent large orders being given & large quantities being sent.” Hopes nonetheless that “the spirit of adventure” that characterizes U.S. merchants has led them to make large shipments, as prohibition has caused the price of flour to rise from $7.50 to $10 per barrel. Has no news from Barbary. “The only news that I am desirous of hearing from thence, is that they wish a Peace, for every other, in a War with a power where We have every thing to lose & nothing to gain, is likely to be unfavourable.”
Supercargo Charles L. Hyatt of the Pilgrim has given him a 2 May letter from John Mackay at Rio de Janeiro telling of a British ship that arrived there from St. Helena bearing clearance papers from the coast of Brazil. The government seized and held the ship for two days, imprisoned the captain and crew, and then released them and the ship, “saying in excuse for giveing her up that the Water was bad. This Vessel was under precisely the same circumstances that were the Samuel & Pilgrim.” When the Samuel’s case comes up for final decision “next month, it will be a strong point to urge in her favour.” The French chargé left Lisbon “two days since.” “It is said that this Govmt. acceded to all the demands that Genl. Lannes made by order of the French Government.” Whatever Lannes’s business was, he transacted it with minister of the interior Luis Pinto, Viscount Balsemão, whereas by custom and etiquette he should have treated with minister of foreign affairs Almeida. “This circumstance some insinuate forebodes Don John no good, but probably it is not sufficient ground to justify the conclusion.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp. For enclosure, see n. 1.



   
   Jarvis enclosed Almeida’s 16 Oct. 1802 note (2 pp.; in Portuguese with translation) saying that the period of admission for flour would expire on 4 Jan. 1803. “In the interim” flour that was ordered by, or that came consigned to, any house in Lisbon could be consumed anywhere in Portugal.



   
   The Samuel and Pilgrim had been confiscated in Brazil, and the cases were under appeal. For the Samuel, see Thomas Bulkeley to JM, 10 Feb. 1802 (first letter), Bulkeley to JM, 16 July 1802, and Jarvis to JM, 3 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:456, 3:398 and n. 3, 451–52). For the Pilgrim, see Charles Lyon Chandler, “List of United States Vessels in Brazil, 1792–1805, Inclusive,” Hispanic American Historical Review, 26 (1946): 613–14.



   
   A full transcription of this document has been added to the digital edition.

